Exhibit 10.47
 
LIMITED GUARANTY




THIS LIMITED GUARANTY (this “Guaranty”) dated as of January 12, 2012 is made by
the party or parties named on the signature page or pages hereof (herein
individually and, if more than one, collectively, jointly and severally,
referred to as a “Guarantor”), to and for the benefit of ING LIFE INSURANCE AND
ANNUITY COMPANY, a Connecticut corporation (“Lender”).


WITNESSETH:


WHEREAS, Lender has agreed to make a loan (the “Loan”) to LEAWOOD TCP, LLC, a
Delaware limited liability company (“Borrower”), in the aggregate principal
amount of SEVENTY-SEVEN MILLION AND NO/100 DOLLARS ($77,000,000.00);
 
WHEREAS, the Loan is to be evidenced by a Promissory Note made by Borrower to
Lender dated on or about this same date (as the same may be extended, renewed,
refinanced, refunded, amended, modified or supplemented from time to time, the
“Note”);


WHEREAS, the Note is to be secured by, inter alia, a Mortgage, Security
Agreement, Financing Statement and Fixture Filing (as the same may be amended,
modified or supplemented from time to time, the “Mortgage”), and an Assignment
of Rents and Leases (as the same may be amended, modified or supplemented from
time to time, the “Assignment”), each of even date herewith and each intended to
be recorded in the Office of the Register of Deeds of Johnson County, Kansas;


WHEREAS, each Guarantor has a significant interest in Borrower, and is familiar
with the financial condition of Borrower and the transactions contemplated by
the Note, Mortgage and the Loan Documents (capitalized terms not defined herein
shall have the meanings assigned to them in the Mortgage), expects to derive
material benefits from the contemplated uses of the proceeds of the Loan, and
desires that Lender make the Loan;


WHEREAS, each Guarantor acknowledges receipt of a copy of the Note, the
Mortgage, the Assignment, and the other Loan Documents; and


WHEREAS, the execution and delivery by Guarantor of this Guaranty is a condition
to Lender’s obligation to make the Loan to Borrower;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Guarantor, and intending to be legally bound, Guarantor hereby agrees as
follows:
 
 
1

--------------------------------------------------------------------------------

 


ARTICLE I
GUARANTY
 
                  1.01.         Guaranteed Obligations.


Guarantor hereby unconditionally and irrevocably guaranties to Lender the due,
punctual and full payment and performance of, and covenants with Lender to duly,
punctually and fully pay and perform, and to be fully liable to Lender for, the
following (including without limitation reasonable attorney’s fees and
disbursements and collections costs incurred in connection therewith)
(collectively, the “Guaranteed Obligations”):


(i)            the application of rents, security deposits, or other income,
issues, profits, and revenues derived from the Premises after the occurrence of
an Event of Default to the extent applied to anything other than (a) normal and
necessary operating expenses of the Premises or (b) the Indebtedness.  It is
understood that any rents collected more than one month in advance as of the
time of the Event of Default shall be considered to have been collected after
the Event of Default;


(ii)           any loss, cost or damages arising out of or in connection with
fraud or material misrepresentations to Lender by Borrower (or by any of its
general partners, officers, shareholders, members, or their agents, if
applicable);


(iii)          any loss, cost or damages arising out of or in connection with
Borrower’s use or misapplication of (a) any proceeds paid under any insurance
policies by reason of damage, loss or destruction to any portion of the
Premises, or (b) proceeds or awards resulting from the condemnation or other
taking in lieu of condemnation of any portion of the Premises, for purposes
other than those set forth in the Mortgage;


(iv)          any loss, cost or damages arising out of or in connection with any
waste of the Premises or any portion thereof and all reasonable costs incurred
by Lender in order to protect the Premises;


(v)           any taxes, assessments and insurance premiums for which Borrower
is liable under the Note, the Mortgage or any of the other Loan Documents and
which are paid by Lender (but not the proportionate amount of any such taxes,
assessments and insurance premiums which accrue following the date of
foreclosure [plus any applicable redemption period] or acceptance of a deed in
lieu of foreclosure);


(vi)          any loss, costs or damages arising out of or in connection with
Borrower’s covenants, obligations and liabilities contained in Paragraph 31 of
the Mortgage and under the Environmental Indemnification Agreement dated of even
date herewith executed by Borrower and Guarantor in favor of Lender;


(vii)         any loss, cost or damages to Lender arising out of or in
connection with any construction lien, mechanic’s lien, materialman’s lien or
similar lien against the Premises arising out of acts or omissions of Borrower;
 
 
2

--------------------------------------------------------------------------------

 


(viii)        any and all loss, costs or damages arising out of or incurred in
order to cause the Improvements to comply with the accessibility provisions of
The Americans with Disabilities Act and each of the regulations promulgated
thereunder, as the same may be amended from time to time which are required by
any governmental authority;


(ix)           the total Indebtedness in the event that (a) Lender is prevented
from acquiring title to the Premises after any Event of Default because of
failure of Borrower’s title under federal, state or local laws, less any
recovery Lender is successful in collecting on any title insurance policy it
holds in connection with the Premises, or (b) Borrower or Guarantor voluntarily
files a petition in bankruptcy or commences a case or insolvency proceeding, in
each case relating to the Borrower’s or Guarantor’s insolvency, under any
provision or chapter of the Federal Bankruptcy Code;


(x)           any loss, damage, cost, expense and liability, including, but not
limited to, reasonable attorneys’ fees and costs, resulting from any act of
Borrower or its general partners, members, shareholders, officers, directors,
beneficiaries, and/or trustees, as the case may be, to obstruct, delay or impede
Lender from exercising any of its rights or remedies under the Loan Documents;


(xi)           the total Indebtedness in the event that (a) Borrower makes
either a transfer of an interest in the Borrower or in the Premises that in
either instance is not permitted under the terms of the Mortgage, without
obtaining the prior written approval of Lender, or (b) Borrower executes a
document that either creates an encumbrance on the Premises or in a membership
interest in Borrower, that in either instance is not permitted by the Mortgage
without obtaining the prior written approval of Lender;


(xii)          all costs and fees, including without limitation reasonable
attorney fees and costs, incurred by Lender in the enforcement of subparagraphs
(i) through (xi) above.
 
1.02.         Guaranty Unconditional.  The obligations of Guarantor hereunder
are continuing, absolute and unconditional, irrespective of any circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety.  Without limiting the generality of the
foregoing, the obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by:


(a)           any amendment, modification or supplement to the Mortgage, the
Note or any other Loan Document;


(b)           any exercise or nonexercise of or delay in exercising any right,
remedy, power or privilege under or in respect of this Guaranty, the Mortgage,
the Note or any other Loan Document (even if any such right, remedy, power or
privilege shall be lost thereby), or any waiver, consent, indulgence or other
action or inaction in respect thereof;


(c)           any bankruptcy, reorganization, insolvency, arrangement,
composition, assignment for the benefit of creditors or similar proceeding
commenced by or against Borrower or any Guarantor or any discharge, limitation,
modification or release of liability of the Borrower or any Guarantor by virtue
of such proceedings;
 
 
3

--------------------------------------------------------------------------------

 


(d)           any failure to perfect or continue perfection of, or any release
or waiver of, any rights given to Lender in the Premises as security for the
performance of any of the Guaranteed Obligations;


(e)           any extension of time for payment or performance of any of the
Guaranteed Obligations;


(f)           the genuineness, validity or enforceability of the Loan Documents;


(g)           any limitation of liability of Borrower, or of any or all of the
holders of ownership interests in Borrower, contained in any Loan Document;


(h)           any defense that may arise by reason of the failure of Lender to
file or enforce a claim against the estate of Borrower in any bankruptcy or
other proceeding;


(i)            any voluntary or involuntary liquidation, dissolution, sale of
all or substantially all of the property of, or any marshaling of assets and
liabilities or other similar proceeding affecting, Borrower or any Guarantor or
any of its respective assets;


(j)            the release of Borrower, or any Guarantor, from performance or
observance of any of the agreements, covenants, terms or conditions contained in
the Loan Documents by operation of law;


(k)           the failure of Lender to keep Guarantor advised of Borrower’s
financial condition, regardless of the existence of any duty to do so but not in
any way implying any obligation contractual or otherwise to do so;


(l)            any sale or other transfer of the Premises or any part thereof or
any foreclosure by Lender on the Premises or any part thereof;


(m)          any counterclaim, recoupment, set-off, reduction or defense used in
any claim Guarantor may assert or now or hereafter have against the Lender, the
Borrower or any Guarantor; or


(n)           any other circumstances which might otherwise constitute a legal
or equitable discharge of a guarantor or surety.


No set-off, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Borrower or any Guarantor now has or hereafter may have
against Lender, shall be available hereunder to any Guarantor against
Lender.  Each Guarantor acknowledges that Lender may agree that it shall not in
any foreclosure proceeding in respect of all or any portion of the Premises seek
or obtain a deficiency judgment against Borrower, and that the obligations of
Guarantor shall in no way be diminished or otherwise affected by the failure to
seek or obtain a deficiency judgment.
 
 
4

--------------------------------------------------------------------------------

 
 
 1.03.         No Notice or Duty to Exhaust Remedies.  Each Guarantor hereby
waives diligence, presentment, demand, protest, acceptance of this Guaranty, and
all notices of any kind, and waives any requirement that Lender exhaust any
right or remedy, or proceed first or at any time, against Borrower or any other
guarantor of, or any security for, any of the Guaranteed Obligations.  This
Guaranty constitutes an agreement of suretyship as well as of guaranty, and
Lender may pursue its rights and remedies under this Guaranty and under the
other Loan Documents in whatever order, or collectively, as Lender may elect,
and shall be entitled to payment and performance hereunder notwithstanding such
other Loan Documents and notwithstanding any action taken by Lender or inaction
by Lender to enforce any of its rights or remedies against any other guarantor
or any other person or property whatsoever.


 1.04.         Waiver of Subrogation.  Notwithstanding any payments made or
obligations performed by Guarantor by reason of this Guaranty (including but not
limited to application of funds on account of such payments or obligations),
each Guarantor hereby irrevocably waives and releases any and all rights it may
have at any time (whether arising directly or indirectly, by operation of law,
contract or otherwise) (a) to assert any claim against Borrower or any other
person, or against any direct or indirect security, on account of payments made
or obligations performed under or pursuant to this Guaranty, including without
limitation any and all rights of subrogation, reimbursement, exoneration,
contribution or indemnity, or (b) to require the marshaling of any assets of
Borrower, which right of marshaling might otherwise arise from payments made or
obligations performed under or pursuant to this Guaranty, and any and all rights
that would  result in such Guarantor being deemed a “creditor” under the United
States Bankruptcy Code of Borrower or any other person.


 1.05.         Subordination of Indebtedness.  Each Guarantor agrees that all
indebtedness of Borrower to Guarantor, whether now existing or hereafter
created, direct or indirect, contingent, joint, several, independent, due or to
become due, or held or to be held by Guarantor, whether created directly or
acquired by assignment or otherwise (the “Subordinated Indebtedness”), be and
hereby is expressly subordinated and junior in right of payment to all of the
Guaranteed Obligations.  Until the Loan is repaid in full, Guarantor shall take
no action to enforce payment of any Subordinated Indebtedness by Borrower.


 1.06.         Waivers.  Guarantor hereby waives (a) notice of the execution and
delivery of any of the Loan Documents, (b) notice of the creation of any of the
Guaranteed Obligations, (c) notice of the Lender’s acceptance of and reliance on
this Agreement, (d) presentment and demand for payment of the Guaranteed
Obligations and notice of non-payment and protest of non-payment of the
Guaranteed Obligations, (e) any notice from the Lender of the financial
condition of the Borrower regardless of the Lender’s knowledge thereof, (f)
demand for observance, performance or enforcement of, or notice of default
under, any of the provisions of this Guaranty or any of the Loan Documents, and
all other demands and notices otherwise required by law which Guarantor may
lawfully waive, excepting therefrom notices which are expressly required by the
Loan Documents, if any, (g) any right or claim to cause a marshaling of the
assets of the Borrower or any Guarantor, and (h) any defense at law or in equity
on the adequacy or value of the consideration for this Guaranty.
 
 
5

--------------------------------------------------------------------------------

 
 
                  1.07.         Consents.  Without notice to, or further consent
of, Guarantor, Guarantor hereby consents that the Lender may at any time and
from time to time on one or more occasions (a) renew, extend, accelerate,
subordinate, change the time or manner of payment or performance of, or
otherwise deal with in any manner satisfactory to the Lender any of the terms
and provisions of, all or any part of the Guaranteed Obligations, (b) waive,
excuse, release, change, amend, modify or otherwise deal with in any manner
satisfactory to the Lender any of the provisions of any of the Loan Documents,
(c) release the Borrower or any Guarantor, (d) waive, omit or delay the exercise
of any of its powers, rights and remedies against the Borrower or any Guarantor
or any collateral and security for all or any part of the Guaranteed
Obligations, (e) release, substitute, subordinate, add, fail to maintain,
preserve or perfect any of its liens on, security interests in or rights to, or
otherwise deal with in any manner satisfactory to the Lender, any collateral and
security for all or any part of the Guaranteed Obligations, and/or the
Indebtedness under the Note or the obligations under the Mortgage or other Loan
Documents, (f) apply any payments of all or any of the Guaranteed Obligations
received from the Borrower or Guarantor, or any other party or source
whatsoever, to the Guaranteed Obligations in such order and manner as the Lender
in its sole and absolute discretion may determine, or (g) take or omit to take
any other action, whether similar or dissimilar to the foregoing which may or
might in any manner or to any extent vary the risk of Guarantor or otherwise
operate as a legal or equitable discharge, release or defense of Guarantor under
applicable laws.


ARTICLE II
REPRESENTATIONS AND COVENANTS


                  2.01.        Representations.  Each Guarantor hereby
represents to Lender that:


(a)           Guarantor has a financial interest in Borrower, and Guarantor will
receive a material benefit and advantage from the making of the Loan.


(b)           Since the date of the last financial statements provided to
Lender, there has been no material adverse change in the assets, net worth,
credit standing or other financial condition of Guarantor.  As of the date of
this Guaranty, there has been no material litigation filed or threatened by or
against, nor any judgment entered against, Guarantor.  As of the date of this
Guaranty, no petition in bankruptcy or insolvency has been filed by or against
Guarantor, nor has any application been made for the appointment of a receiver
or trustee relating to the business or assets of Guarantor, nor has Guarantor
made an assignment for the benefit of creditors or taken any other similar
action.


(c)           Guarantor has full power and authority to enter into this
Guaranty, and the execution, delivery, and performance of this Guaranty does not
violate any judgment or order of any court, agency or other governmental body by
which Guarantor is bound, or any Certificate or Articles of Incorporation,
Bylaws, Partnership Agreement or other charter, organizational or governing
document of Guarantor, and does not violate or constitute any default under any
agreement or instrument by which Guarantor is bound.
 
 
6

--------------------------------------------------------------------------------

 


                  2.02.         Covenants.  Each Guarantor hereby covenants to
Lender that:


(a)           Promptly upon becoming aware thereof, Guarantor shall give Lender
notice of the commencement, existence or threat of any proceeding by or before
any governmental authority having jurisdiction over the Premises (whether
federal, state, local or municipal) against or affecting Guarantor which, if
adversely decided, would have a material adverse effect on the business,
operations, or financial condition of Guarantor or on its ability to perform its
obligations hereunder.


(b)           Guarantor shall permit such persons as Lender may designate to
examine Guarantor’s books and records and take copies and extracts therefrom and
to discuss the affairs of Guarantor with its officers, employees and independent
accountants at such times and as often as Lender may reasonably request provided
Lender gives reasonable notice thereof.  Guarantor hereby authorizes such
officers, employees and independent accountants to discuss with Lender the
affairs of Guarantor.


(c)           Guarantor shall furnish to Lender within 90 days after the last
day of each fiscal year of Guarantor, or upon request by Lender if an Event of
Default under the Loan Documents has occurred, (i) financial statements of
Guarantor in form and content satisfactory to Lender and (ii) copies of all
annual federal or state income tax returns required to be filed by Guarantor;
Guarantor covenants to pay all taxes shown on such returns when due.


(d)           If Guarantor is a corporation or partnership, Guarantor shall not
(i) dissolve, merge or consolidate with any other entity or (ii) sell, transfer
or otherwise dispose of all or a substantial part of its assets except with
Lender’s prior written consent or in a bona fide, arm’s length transaction and
for a fair and reasonable consideration.


ARTICLE III
DEFAULTS AND REMEDIES


3.01.          Event of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default under the provisions of
this Guaranty, and the term “Event of Default” as used in this Guaranty shall
mean the occurrence of any one or more of the following events: (a) the failure
of Guarantor to promptly pay or perform all or any part of the Guaranteed
Obligations, (b) any representation or warranty made herein or any financial
statement or other information furnished by Guarantor pursuant hereto shall
prove to have been false or misleading in any material respect on the date as of
which the same was made or furnished, (c) the failure of Guarantor to observe,
perform and comply with any of the covenants set forth in section 2.02 of this
Guaranty, and such failure shall continue uncured for a period of ten (10) days
from the date of receipt of notice thereof from the Lender to Guarantor,
(d)  the commencement or filing of any proceedings by or against Guarantor or
any of Guarantor’s assets or properties under the provisions of any bankruptcy,
reorganization, arrangement, insolvency, receivership, liquidation or similar
law for the relief of debtors, and, except with respect to any such proceedings
instituted by Guarantor, are not discharged within sixty (60) days of their
commencement, or (e) the dissolution of Guarantor unless the Guaranteed
Obligations are assumed by a new guarantor or guarantors, having a net worth or
an aggregate net worth, as the case may be, equal to or greater than the net
worth of the dissolved Guarantor upon the date hereof, and such guarantor or
guarantors shall become liable by assumption under this Guaranty within thirty
(30) days of the death of Guarantor.
 
 
7

--------------------------------------------------------------------------------

 


3.02.          Rights and Remedies.  Upon the occurrence of an Event of Default
under the provisions of this Guaranty, an amount equal to the total of the
Guaranteed Obligations then outstanding (whether matured or unmatured and
regardless of whether any portion of such Guaranteed Obligations are then due
and payable by the Borrower) shall immediately and automatically be due and
payable by Guarantor to Lender without further action by, or notice of any kind
from, Lender unless expressly provided for herein, and the Lender may at any
time and from time to time thereafter exercise any powers, rights and remedies
available to the Lender under the provisions of this Guaranty, the Loan
Documents and applicable laws to enforce and collect the obligations and
liabilities of Guarantor hereunder, all such powers, rights and remedies being
cumulative and enforceable alternatively, successively or
concurrently.  Guarantor shall pay to Lender on demand the amount of any and all
reasonable costs and expenses, including, without limitation, court costs and
attorney’s fees and expenses, paid or incurred by or on behalf of the Lender in
exercising any such powers, rights and remedies, together with interest thereon
from the date due until paid in full at the Default Rate (as defined in the
Note).  Each and every Event of Default hereunder shall give rise to a separate
cause of action hereunder, and separate actions may be brought hereunder as each
cause of action arises.  No failure or delay by the Lender in one or more
instances to require strict performance by Guarantor of any of the provisions
hereof or to exercise any powers, rights or remedies available to it under the
provisions of this Guaranty, the Loan Documents or applicable laws shall operate
as a waiver thereof or preclude Lender at any later time or times from demanding
strict performance thereof or exercising any such powers, rights or
remedies.  No conduct, custom or course of dealing shall be effective to waive,
amend, modify or release this Guaranty.  No modification or waiver of any of the
provisions of this Guaranty shall be effective unless it is in writing and
signed by the Lender, and any such waiver shall be effective only in the
specific instance and for the specific purpose for which it is given.


3.03.          Effect Of Bankruptcy Proceedings.  This Guaranty shall continue
to be effective, or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made.  If an Event of Default at
any time shall have occurred and be continuing or exist and declaration of
default or acceleration under or with respect to any of the Loan Documents shall
at such time be prevented by reason of the pendency against Borrower of a case
or proceeding under any bankruptcy or insolvency law, Guarantor agrees that, for
purposes of this Guaranty and Guarantor’s obligations hereunder, such Loan
Documents shall be deemed to have been declared in default or accelerated with
the same effect as if such Loan Documents had been declared in default and
accelerated in accordance with the terms thereof, and Guarantor shall forthwith
pay the Guaranteed Obligations in full without further notice or demand.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE IV
MISCELLANEOUS


4.01.          Further Assurances.  From time to time upon the request of
Lender, Guarantor shall promptly and duly execute, acknowledge and deliver any
and all such further instruments and documents as Lender may deem necessary or
desirable to confirm this Guaranty, to carry out the purpose and intent hereof
or to enable Lender to enforce any of its rights hereunder.


4.02.          Amendments, Waivers, Etc.  This Guaranty cannot be amended,
modified, waived, changed, discharged or terminated except by an instrument in
writing signed by the party against whom enforcement of such amendment,
modification, waiver, change, discharge or termination is sought.


4.03.          No Implied Waiver; Cumulative Remedies.  No course of dealing and
no delay or failure of Lender in exercising any right, power or privilege under
this Guaranty or any other Loan Document shall affect any other or future
exercise thereof or exercise of any other right, power or privilege; nor shall
any single or partial exercise of any such right, power or privilege or any
abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege.  The rights and remedies of Lender under this Guaranty are cumulative
and not exclusive of any rights or remedies which Lender would otherwise have
under the other Loan Documents, at law or in equity.


4.04.          Notices.


(a)           All notices, demands, requests, and other communications desired
or required to be given hereunder  (“Notices”), shall be in writing and shall be
given by: (i) hand delivery to the address for Notices; (ii) delivery by
overnight courier service to the address for Notices; or (iii) sending the same
by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.


(b)           All Notices shall be deemed given and effective upon the earlier
to occur of: (i) the hand delivery of such Notice to the address for Notices;
(ii) one business day after the deposit of such Notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
Notices; or (iii) three business days after depositing the Notice in the United
States mail as set forth in (a)(iii) above.  All Notices shall be addressed to
the following addresses:
 
Guarantor:
Glimcher Properties Limited Partnership
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio  43215-3467
Attention: General Counsel

 
 
9

--------------------------------------------------------------------------------

 
 
And to:
Frost Brown Todd LLC
One Columbus
10 West Broad Street, Suite 2300
Columbus, Ohio 43215-3467
Attention:  John I. Cadwallader, Esq.
    Lender:
ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Mortgage Loan Servicing Department
    and
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention:  Real Estate Law Department
    With a copy to: 
Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia  30309-3488
Attention:  John R. Parks, Esq.

 
or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice.  Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.


4.05.          Expenses.  Guarantor agrees to pay or cause to be paid and to
save Lender harmless against liability for the payment of all out-of-pocket
expenses, including fees and expenses of counsel for Lender, incurred by Lender
from time to time arising in connection with Lender’s enforcement or
preservation of rights under this Guaranty, including but not limited to such
expenses as may be incurred by Lender in connection with any default by
Guarantor of any of Guarantor’s obligations hereunder.


4.06.          Continuing Agreement.  This Guaranty shall be a continuing one
and shall be binding upon Guarantor regardless of how long before or after the
date hereof any of the Guaranteed Obligations were or are incurred, and all
representations, warranties, covenants, undertakings, obligations, consents,
waivers and agreements of Guarantor herein shall survive the date of this
Guaranty and shall continue in full force and effect until all Guaranteed
Obligations have been indefeasibly paid in full and no commitments therefor are
outstanding.
 
 
10

--------------------------------------------------------------------------------

 


4.07.          Jurisdiction.  Each Guarantor after consultation with counsel
irrevocably (a) agrees that Lender may bring suit, action or other legal
proceedings arising out of this Guaranty in the courts of the State of Kansas in
Johnson County, or the United States District Court in the federal judicial
district in which the Premises is located; (b) consents to the jurisdiction of
each such court in any such suit, action or proceeding; (c) consents to service
of process in any such suit, action, or proceeding by the mailing of copies of
such process to Guarantor by certified or regular mail at the notice address
provided herein; (d) waives any objection which Guarantor may have to the laying
of the venue of any such suit, action or proceeding in any of such courts; and
(e) waives any right Guarantor may have to a jury trial in connection with any
such suit, action or proceeding.


4.08.          Severability.  If any term or provision of this Guaranty or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Guaranty, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the full extent
permitted by law.


4.09.          Counterparts.  This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.


4.10.          Governing Law.  This Guaranty shall be governed by, and construed
in accordance with, the laws (excluding conflicts of laws rules) of the State of
Kansas.


4.11.          Joint and Several.  The obligations of Guarantor hereunder shall
be joint and several.


4.12.          Successors and Assigns.  This Guaranty shall bind Guarantor and
Guarantor’s heirs, executors, successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.


4.13.          Time is of the Essence.  Time is of the essence in connection
with all obligations of Guarantor hereunder.


4.14.          Assignment.  The Lender may, without notice or consent to
Guarantor, assign or transfer all or any part of the Guaranteed Obligations and
this Guaranty will inure to the benefit of Lender’s assignee or transferee;
provided that the Lender shall continue to have the unimpaired right to enforce
this Guaranty as to that part of the Guaranteed Obligations the Lender has not
assigned or transferred.  In connection with any such assignment, transfer, or
the grant of any participation in all or a part of the Guaranteed Obligations,
the Lender may divulge to any potential or actual assignee, transferee or
participant all reports, financial or other information and documents furnished
or executed in connection with this Guaranty.


4.15.          WAIVER OF JURY TRIAL.  GUARANTOR, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY
RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR
ACTION OF ANY PARTY HERETO.  GUARANTOR SHALL NOT SEEK TO CONSOLIDATE BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.
 
 
11

--------------------------------------------------------------------------------

 


4.16.          Acknowledgment.  The undersigned further acknowledge having
received advice from legal counsel to the undersigned as to the nature and
extent of all waivers set forth in this Guaranty.


4.17.          Gender; Number; Terms.  Words and phrases herein shall be
construed as in the singular or plural number and as masculine, feminine or
neuter gender, according to the context.  The use of the words “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” shall refer
to this entire Guaranty and not to any particular section, paragraph or
provision.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first above written.



  GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership
        By: 
Glimcher Properties Corporation, a
Delaware corporation, Sole General Partner
 
   
By:            /s/ Mark E. Yale                             
Name:       Mark E. Yale
Title:         Executive Vice President, Chief
                  Financial Officer and Treasurer


 
STATE OF OHIO                                           )
       ) ss.
COUNTY OF FRANKLIN                            )
 
This instrument was acknowledged before me on December 22, 2011, by Mark E. Yale
as Executive Vice President, Chief Financial Officer and Treasurer of Glimcher
Properties Corporation, a Delaware corporation, general partner of Glimcher
Properties Limited Partnership, a Delaware limited partnership, sole member of
LEAWOOD TCP, LLC, a Delaware limited liability company.


 
(SEAL)
 
 /s/ Janelle R.
Courtright                                                                                                
Printed Name: Janelle R. Courtright             
Notary Public in and for said State
Commissioned in Delaware County

 
 
My Commission Expires:
June 28, 2013                                                        


 
 
13




